Citation Nr: 0514718	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  95-28 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for depressive 
neurosis, including on the basis that an April 1975 decision 
was clearly and unmistakably erroneous in denying this claim.

2.  Whether rating decisions of September 1984, August 1985, 
October 1985, and September 1988 were clearly and 
unmistakably erroneous in denying a rating higher than 30 
percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than August 24, 
1993, for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESSES AT HEARINGS ON APPEAL

The veteran and a co-worker


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from October 1968 to March 
1970.

In a February 1993 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) increased the 
rating for the veteran's PTSD from 30 to 50 percent.  He 
appealed for an even higher rating.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993).  And in a November 1995 decision, 
the RO again increased his rating for the PTSD - this time 
from 50 to 70 percent.  He continued to appeal, and in a June 
1996 decision the RO granted a TDIU retroactively effective 
from April 1, 1996.

In his August 1996 notice of disagreement (NOD) with the 
effective date assigned for the TDIU, the veteran raised for 
the first time the issue of clear and unmistakable error 
(CUE) in 1984 and 1985 decisions wherein the RO had denied a 
rating higher than 30 percent for his PTSD.  He has made 
numerous references to "1984 and 1985 decisions," without 
stating the specific rating being contested.  Because his CUE 
claim was predicated on his attempt to establish an effective 
date in March 1984 for his TDIU, the Board finds that the 
scope of his claim includes all decisions rendered from March 
1984 to February 1993.  See Buckley v. West, 12 Vet. App. 76 
(1998) (the Board has jurisdiction over all issues 
appropriately identified from the radix of the NOD).

In a May 1998 decision the RO determined that the prior final 
rating decisions were not clearly and unmistakably erroneous, 
and in his November 1998 substantive appeal (VA Form 9) the 
veteran disagreed with that determination.  In a January 1999 
statement, he discussed his specific contentions regarding 
his claim of CUE in the prior decisions.  In an August 1998 
supplemental statement of the case (SSOC), the RO included 
the issue of CUE in the prior decisions as an issue on appeal 
and provided him the regulations pertaining to that issue.  
Since he included the CUE issue in prior decisions as a basis 
for his claim for an earlier effective date, and because he 
has filed statements constituting an NOD and substantive 
appeal with the RO's denial of his CUE claim, the Board finds 
that it has jurisdiction of this issue.  See Collaro v. West, 
136 F.3d 1304 (Fed. Cir. 1998) (the Board has jurisdiction of 
all issues arising from the NOD, even though the veteran 
provides his specific contentions in a later document); see 
also Jones v. West, 12 Vet. App. 98 (1998) (the NOD, 
statement of the case (SOC), and substantive appeal need not 
be filed in chronological order).

In a November 1999 decision, the Board determined that CUE 
was not committed in September 1984, August 1985, and October 
1985 decisions that denied a rating higher than 30 percent 
for the PTSD.  The Board also assigned an earlier effective 
date of August 24, 1993, for the TDIU.

The veteran subsequently filed a motion for reconsideration 
of the Board's November 1999 decision.  The Board denied his 
motion in April 2000.  He then appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  On April 17, 2001, the Court vacated the Board's 
November 1999 decision and granted VA's unopposed motion to 
remand the case for readjudication due to the recent 
enactment of the Veterans Claims Assistance Act (VCAA).

In a March 2002 statement, the veteran also claimed CUE in an 
April 23, 1975 RO decision.  He contended the RO had erred in 
not granting service connection for a depressive neurosis 
since the condition was related to the symptomatology 
associated with his service-connected PTSD.  He further 
contended there was evidence of his inability to work as 
early as 1974.  In a July 2002 decision, the Board remanded 
this additional CUE claim to the RO.  The Board also 
found the two claims perfected for appeal to be inextricably 
intertwined with the pending CUE claim and, therefore, 
deferred consideration of them until action on the CUE claim 
was completed.  See, e.g., Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).

In April 2003, the Board remanded to the RO the CUE claim 
concerning the September 1984, August 1985, October 1985, and 
September 1988 RO decisions.  The Board also remanded the 
claim for an effective date prior to August 24, 1993, for the 
TDIU.  As well, the RO remanded the CUE claim concerning the 
April 1975 RO decision to send the veteran an SOC pertaining 
to this issue.  And he since has filed a timely substantive 
appeal in response.  So the Board now has jurisdiction to 
consider this additional issue.  38 C.F.R. § 20.200 (2004).

The veteran had a hearing at the RO before a local hearing 
officer in February 2004.  He also has twice had hearings 
before Veterans Law Judges (VLJs) of the Board, initially in 
June 1999 and more recently in December 2004.


FINDINGS OF FACT

1.  VA complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his claim for an 
earlier effective date for his TDIU.

2.  The veteran was never notified of the April 1975 rating 
decision denying service connection for a depressive 
neurosis.

3.  In rating decisions dated in September 1984, August 1985, 
October 1985, and September 1988, the RO denied a rating 
higher than 30 percent for the veteran's PTSD, and those 
decisions became final and binding on him based on the 
evidence then of record when they were not timely appealed.




4.  The evidence does not show that the correct facts, as 
they were known at the time, were not before the adjudicator 
or that the pertinent statutory or regulatory provisions were 
incorrectly applied in the September 1984, August 1985, 
October 1985, and September 1988 RO decisions.

5.  Since July 1992, service connection has been in effect 
for PTSD, rated as 70 percent disabling; for the residuals of 
a shell fragment wound to the left arm, rated as 20 percent 
disabling; for the residuals of a shell fragment wound to the 
left leg, rated as 10 percent disabling; and for a scar in 
the left parietal region, rated as 0 percent disabling (i.e., 
noncompensable).

6.  On January 4, 1994, the veteran withdrew from 
consideration his claims for a TDIU, both informal and 
formal.

7.  The veteran did not again submit a claim for a TDIU until 
August 24, 1994.

8.  It was first factually ascertainable that the veteran was 
unable to maintain substantially gainful employment due to 
his service-connected disabilities on August 24, 1993.




CONCLUSIONS OF LAW

1.  Not properly having informed the veteran of the denial of 
his claim for service connection for a depressive neurosis, 
the April 1975 rating decision is not final and remains open.  
38 U.S.C. § 4005(b) (West 1970); 38 C.F.R. § 19.109 (1975).

2.  The September 1984, August 1985, October 1985, and 
September 1988 RO decisions denying a rating higher than 30 
percent for PTSD were reasonably supported by the evidence of 
record at the time those decisions were issued; they were not 
fatally flawed or undebatable.  38 U.S.C. § 4005(c) (1982), 
38 U.S.C.A. §§ 1155, 5109A (West 2002); 38 C.F.R. § 4.132, 
19.192, Diagnostic Code 9411 (1984), 38 C.F.R. §§ 3.104, 
3.105, 4.1 (1999).

4.  The criteria are not met for an effective date earlier 
than August 24, 1993, for the TDIU.  38 U.S.C.A. §§ 1155, 
5110(a), (b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
3.400(o), 4.15, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Depressive Neurosis, Including 
on the Premise that the April 1975 RO Decision was Clearly 
and Unmistakably Erroneous in Denying this Claim

A.  Service Connection on a De Novo Basis

The veteran and his representative must be informed of the 
right to initiate an appeal by the filing of an NOD in 
writing and the time limit for doing it.  This information 
will be included in each notification of a determination of 
entitlement or non-entitlement to VA benefits by the agency 
of original jurisdiction.  38 C.F.R. § 19.109 (1975); see 
also 38 U.S.C. § 4005(b) (West 1970).



Records show that, in his April 1975 request for service 
connection, the veteran apparently initially wrote the number 
of his residence as "1415."  He subsequently wrote "50" 
over the "15" making the residence number "1450."  But the 
RO's May 1975 letter notifying him of the April 1975 
determination, denying his claim, was sent to residence 
number "1415."  And that letter eventually was returned by 
the United States Postal Service with the notation "no such 
number."

The Court has held that the presumption of administrative 
regularity that attends the administrative functions of the 
Government is applicable, and that ordinarily it would be 
presumed that an RO advised the veteran of the April 1975 
determination, unless rebutted by clear and convincing 
evidence to the contrary.  See, e.g., Baldwin v. West, 13 
Vet. App. 1, 6 (1999); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  In order to rebut the presumption under current 
caselaw, where the mailing was made to the latest address of 
record, the appellant must establish both that the mailing 
was returned as undeliverable and that there were other 
possible and plausible addresses available to the Secretary 
of VA at the time of the decision.  Crain v. Principi, 17 
Vet. App. 182, 187 (2003) citing Davis v. Principi, 
17 Vet. App. 29, 37 (2003).

Here, since the veteran had made a visible correction to his 
address when filing his claim - and, yet, the RO sent the 
notification letter to the wrong address, causing the later 
return of the letter by the U.S. Postal Service as 
undeliverable, the Board finds that the presumption of 
administrative regularity has been rebutted.  Consequently, 
the veteran's April 1975 claim is still pending.  See 38 
U.S.C.A. § 5104(a), (b); Best v. Brown, 10 Vet. App. 322, 325 
(1997); 38 C.F.R. § 3.104(a).  See, too, Tablazon v. Brown, 8 
Vet. App. 359, 361 (1995), citing Hauck v. Brown, 6 Vet. App. 
518 (1994).  So he will be afforded a de novo review of the 
claim.



B.  Whether the April 1975 RO Decision was CUE

The Board finds that the veteran does not have to satisfy the 
high standard of showing CUE in the April 1975 rating 
decision at issue since that decision never became final and 
binding on him, meaning he does not have to collaterally 
attack it.  See Best v. Brown, 10 Vet. App. 322 (1997) 
(appellant cannot raise CUE with respect to a rating decision 
that is not final).  So his claim of CUE in that decision 
has, in turn, become moot.  See 38 C.F.R. § 3.105(a); 38 
C.F.R. § 3.400(k).  See, too, Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Hence, this claim will be dismissed.

The net result of all of this is that the veteran's initial 
claim is still pending, thereby requiring a de novo review.  
The Board, however, cannot make this determination prior to 
an initial RO decision on this issue, so this claim will be 
REMANDED to the RO following the ORDER.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  Whether the RO's Decisions in September 1984, August 
1985, October 1985, and September 1988 were CUE in Denying a 
Rating Higher than 30 Percent for PTSD

A.  VCAA

As mentioned, these appeals are based on allegations of CUE 
in final rating decisions, and the VCAA is not applicable to 
requests for revision of final decisions based on CUE because 
this involves an inquiry based on the evidence of record 
at the time of the decisions in question, not on the 
development of new evidence.  38 U.S.C.A. § 5109A(a); 
38 C.F.R. § 3.105(a); Parker v. Principi, 15 Vet. App. 407 
(2002); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does 
not have "a duty to develop" in a CUE case because "there is 
nothing further that could be developed").  See also Livesay 
v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Thus, 
the VCAA is not applicable to these claims.



B.  Factual Background

The veteran served in combat in Vietnam, sustained multiple 
fragment wounds to his left leg, left upper arm and head, and 
was awarded the Purple Heart Medal, among other decorations.  
Service medical records are negative for any nervousness or 
psychiatric disorder - including signs of a stress-related 
mental illness.

A VA examination conducted in May 1974 was negative for any 
complaints or findings of a psychiatric disorder.  A VA 
hospital summary noted that the veteran had been readmitted 
to a VA hospital from January to March 1975.  He complained 
of pain in his left leg and left arm, inability to sleep, 
increasing nervousness, inability to work, problems with his 
wife, and inability to control his temper.  He was provided 
group therapy, family therapy and medication.  It was noted 
that the veteran was first hospitalized from March to April 
1974 due to similar symptoms of depression.  The diagnosis 
was chronic depressive neurosis.  He was to continue 
medication after discharge and was to continue group therapy.  
His return to work date was April 21, 1975.  

In April 1975, the veteran stated that he has been nervous 
since his experiences in Vietnam, and requested service 
connection for the condition.  An April 23, 1975, rating 
decision denied service connection for a nervous condition on 
the basis that his service records show no such condition, 
and that the first diagnosis of a condition was in January 
1975.  

VA progress notes received in May 1975, dated in April 1975, 
noted that the veteran complained not sleeping and of 
nervousness.  A VA summary of hospitalization from March 1974 
to April 1974 was received in May 1980.  The diagnosis was 
depressive neurosis.  The veteran complained of not being 
able to control his temper.  He noted that he experienced 
multiple traumatic events while serving in combat in Vietnam.  
He also noted that his service-connected shell fragment 
wounds continued to bother him.  His psychological tests 
revealed 
self-destructive tendencies, anxiety, guilt, a moderate 
amount of paranoid thinking and hostility.  

In a VA social worker consultation sheet, the veteran was 
diagnosed with borderline personality disorder with some 
schizoid tendencies, which was probably aggravated by 
Vietnam.  In addition, the veteran's chart was reviewed by a 
VA psychiatrist later that month.  The physician stated that 
a diagnosis was deferred, and that the veteran may be 
suffering from a delayed stress reaction.  As the result of a 
psychiatric evaluation in July 1981, his therapist provided a 
diagnosis of PTSD due to combat stressors.  In September 
1981, the veteran requested service connection for PTSD based 
on his numerous combat experiences.  

He was provided a VA psychiatric examination in April 1982, 
following which the examiner stated that the veteran had 
demonstrated an adequate level of functioning during the 
previous 12 months.  In a June 1982 rating decision the RO 
granted entitlement to service connection for PTSD and 
assigned a 10 percent rating for the disorder.

A VA hospital summary shows that the veteran was hospitalized 
for the treatment of PTSD from August 1983 to March 1984.  He 
was provided a VA psychiatric examination in April 1984 due 
to a claim for an increased rating that he submitted in 
August 1983.  During that examination the VA psychiatrist 
noted that the veteran had been employed by the Federal 
government from 1977 until he was hospitalized in August 
1983, and that he had not yet returned to that employment 
following his hospitalization due to continuing psychiatric 
symptoms.  Examination revealed that the veteran was oriented 
in all spheres, he demonstrated no signs of delusions or 
hallucinations, his memory was intact, there were no 
disturbances in his thought processes, and no signs of 
psychosis.  The examiner stated that the veteran appeared to 
be under a great deal of stress at times, in that tears came 
to his eyes, and he was easily irritated and angered.  The 
examiner found that the veteran relived some of his Vietnam 
experiences in nightmares and flashbacks, and that he tended 
to withdraw from other people.

In a September 1984 rating decision the RO assigned a total 
temporary disability rating based on the hospitalization from 
August 1983 to March 1984, and increased the disability 
rating from 10 to 30 percent effective April 1, 1984.  The 
veteran was notified of the September 1984 decision at the 
time that it was rendered.

In a September 1984 statement the veteran reported that he 
was still having problems with his Vietnam experiences, that 
he was receiving medication and psychotherapy from VA for 
these symptoms, and that he had been unable to seek 
employment.  He stated that he did not understand how his 
disability could be evaluated as the result of a five-minute 
examination, and that reducing his 100 percent rating would 
cause a hardship for his family.  At no time did he state 
that he desired to contest the results of the rating 
reduction.

The RO interpreted the veteran's September 1984 statement as 
a request for an increased rating, and provided him an 
additional VA psychiatric examination in June 1985.  The 
examiner noted that the veteran received medication and 
ongoing psychotherapy for his psychiatric symptoms, and that 
he continued to live with his wife and two children.  He 
reported having nightmares about once every two weeks, 
restless sleep, intrusive thoughts about Vietnam, and that he 
had daily "blow ups."  He reported working intermittently 
since 1983, his last employment having been from February to 
May 1985.  During the examination he appeared to be anxious 
and was easily irritated, but no other abnormalities were 
noted.

In an August 1985 rating decision the RO denied entitlement 
to a rating in excess of 30 percent.  The veteran was 
notified of the August 1985 decision, and did not appeal.

A May 1985 treatment record indicates that the veteran was 
being seen weekly at a Vietnam Veterans Outreach Readjustment 
Counseling Center (Vet Center) for PTSD, and that he was 
unable to do his job due to dizziness, swelling in his hand, 
his left leg giving way, and pain in his ankle.  In June 
1985, he reported that he was unable to return to his 
employment cleaning industrial equipment because his 
psychiatric medication caused him to be dizzy.  Later in June 
1985, he refused admission to the psychiatric ward for an 
increase in his symptoms, including running security patrols 
at his residence, avoidance of Asian people, carrying 
weapons, and preoccupation with memories of Vietnam.  An 
October 1985 VA treatment record shows that he was working as 
a volunteer for a veterans' service organization, and that he 
hoped the work would turn into a full time job.

The denial of a rating in excess of 30 percent was confirmed 
in two rating decisions issued in October 1985, neither of 
which the veteran appealed.  In a September 1988 rating 
decision the RO again denied entitlement to a disability 
rating in excess of 30 percent, of which the veteran was 
notified and did not appeal.

The veteran did not again claim entitlement to an increased 
rating for PTSD until July 29, 1992.  An August 1992 VA 
treatment record shows that he reported being unable to work 
due to nightmares, recurrent thoughts of Vietnam, insomnia, 
withdrawal, and anxiety.  At that time his medication was 
changed, and he was referred to the Mental Health Clinic for 
counseling.

The report of a November 1992 evaluation by a private 
psychologist indicates that the veteran had received 
intermittent treatment for PTSD since 1988, and that he had 
returned to treatment in August 1992 due to an increase in 
nighttime symptoms.  He stated that he was having increasing 
difficulty working, that he had extensive difficulty 
sleeping, and that his problems were jeopardizing a personal 
relationship.  He reported having been divorced from his wife 
in 1988.  He also stated that during a trip in connection 
with his work he was encouraged to seek counseling.

Examination revealed that his speech was pressured, his 
affect blunted, his mood dysphoric with depression, worry, 
and agitation, and that he was oriented in all spheres.  He 
demonstrated perceptual distortions in seeing moving objects 
in the shadows, perceiving a threat from people from 
Southeast Asia, an exaggerated response to loud sounds, and 
occasional intrusive thoughts.  There was no indication of 
hallucinations or a delusional system, his insight and 
judgment were fair to good, his impulse control was fair, and 
no suicidal ideation or intent was found.

The treating psychologist provided diagnoses of PTSD and 
traits of an avoidant personality disorder.  The severity of 
his psychological stressors was described as moderate.  The 
examiner noted that he worked with PTSD clients in writing 
journals of their experiences.

The report of a December 1992 VA psychiatric examination 
shows that the veteran appeared to be fairly well groomed 
with adequate personal hygiene.  He reported being unable to 
sleep due to nightmares about Vietnam and having flashbacks 
about his combat experiences.  He stated that he was unable 
to relate to people due to anger and frustration and that he 
had homicidal intrusive thoughts about Vietnamese people.  He 
also stated that he was unable to tolerate the frustration, 
fear, and panic attacks that he experienced whenever he 
thought about Vietnam; that he was unable to be alone; that 
he startled very easily in response to noise that reminded 
him of combat; that he thought about killing himself, 
although he had no intent; that he had lost his appetite; and 
that he felt worthless and hopeless most of the time.

In terms of his employment the veteran stated that he worked 
as a counselor at the Vet Center.  He reported that he was 
able to maintain the activities of daily living, but that he 
preferred being isolated out of fear of encountering a 
Vietnamese person.  He denied having any hobbies, leisure 
activities, or recreational pursuits.  He stated that he was 
unable to relate to his friends because of his anger, and 
that he did not socialize with any groups.

On examination he appeared to be angry and frustrated, his 
speech was over productive but normal in process, and he did 
not display any bizarre movements.  He was oriented in all 
spheres, his attention and concentration were adequate, his 
memory normal, his judgment fairly good, his affect anxious, 
his mood down, and he reported having frequent suicidal and 
homicidal thoughts but no ideation.  He denied having any 
hallucinations or delusions and his thought processes were 
found to be normal, except for his preoccupation with 
intrusive thoughts about Vietnam.

The examiner stated that his psychosocial stressors were 
severe and provided a Global Assessment of Functioning (GAF) 
of 55-60.  The examiner also stated that he required 
psychotropic medication and long-term therapy in order to 
control his symptoms, and that he was then unable to 
withstand the stress and pressure associated with an eight- 
hour work day and day to day work activity.

Based on the evidence shown above, in the February 1993 
rating decision the RO increased the disability rating from 
30 to 50 percent effective July 29, 1992.  The veteran 
submitted an application for increased compensation based on 
individual unemployability on August 4, 1993, in which he 
stated that he last worked full time in September 1992 and 
that he would stop working altogether on August 5, 1993.  He 
stated that he had earned income of $18,000 in the previous 
12 months, and that he had left his employment due to his 
disability.  He stated that he was attempting to take a 
computer class, that he worked only 15 hours a week due to 
PTSD, and that he needed to stop work.

In a January 3, 1994, statement the veteran withdrew his 
claim for a total rating based on individual unemployability.  
Following his request to withdraw the claim, in January 1994 
the RO notified him that the claim had been withdrawn based 
on his request, and that he had the right to appeal the RO's 
action.  The veteran did not submit such an appeal.

In January 1994, the veteran also submitted a notice of 
disagreement with the February 1993 rating decision's 
assignment of the 50 percent rating for PTSD.  In his August 
24, 1994, substantive appeal, he asserted that his ability to 
obtain gainful employment had been compromised by his PTSD 
symptoms, and that his employment as a national service 
officer for the veterans' organization had a profound effect 
on his life.  He stated that he had delayed pursuing the 
appeal out of fear of losing his job, but that he was unable 
to perform all of his duties as a national service officer 
due to severe PTSD symptoms.  He also stated that he had been 
unable to work a full eight-hour day since 1985.

He reported that he could not deal with any people other than 
combat veterans, which he described as an obsession to make 
up for the loss of his comrades in Vietnam.  He stated that 
his obsession resulted in panic, suspicion, and fear of 
losing, and that he pushed himself to extremes to help 
veterans.  He also stated that for the previous nine years he 
had been reliving his combat experiences on a daily basis in 
his communications with other veterans.  He further stated 
that although he had been able to maintain employment, his 
PTSD symptoms had increased in severity, that his job was 
very stressful, that his job performance was beginning to 
suffer, and that he did not believe that he could work in any 
other environment.

The veteran stated that he had received Vocational 
Rehabilitation (VR) from VA, but that he could not be 
retrained for other employment due to his psychiatric and 
physical disabilities.  He also stated that he had not worked 
since April 4, 1994, and that prior to that date he had 
worked only three or four hours a day, two or three days a 
week.  He indicated that due to his sleep disorder, his work 
hours were from 10:00 am to 2:00 p.m., with an hour for 
lunch, which he could not handle.  He reported that he had 
adjusted his work schedule due to his PTSD symptoms since 
1986.

In support of his appeal in August 1994 he submitted a letter 
from his VR counselor in which the counselor stated that the 
veteran had received VR services since February 1981, and 
that he discontinued that VR plan after two semesters due to 
increased stress, pain from musculoskeletal disorders, and 
difficulty with English, spelling, and writing skills.  His 
VR plan was again discontinued in November 1983 due to 
medical problems, and his goal as a business administrator 
was determined to be inappropriate due to his psychological 
problems.  His application for VR services was closed in May 
1985 due to surgery for problems that were reported to be 
related to service, and reopened and again closed in 
September 1985 due to surgery.

It was reported that in October 1990 his plan to achieve a 
bachelor's degree in counseling was approved, but that he 
discontinued this program after one semester because being in 
a closed classroom with Southeast Asians was too stressful 
and resulted in an increase in PTSD symptoms.  In addition, 
the vocational goal was found to be too difficult for him 
academically.  In September 1991, he transferred to another 
facility, and was working part-time as a veteran's counselor 
in order to accommodate his class work.  In January 1992, he 
was again having difficulty with remedial education, which 
the counselor thought could be due to a learning disability.  
His performance improved temporarily with aides and adaptive 
equipment.  In August 1992, he again began to deteriorate 
physically and psychologically, with back and leg pain due to 
prolonged sitting.  In addition, his stress symptoms 
increased significantly, with difficulty sleeping, high 
anxiety, and problems with interpersonal relationships.  His 
duties at work were reduced to half time and his vocational 
program was interrupted for six months.

He started training again in March 1993, but his hip, leg, 
back, and shoulder pain prevented him from participating.  In 
April 1993, his shoulder had become frozen and he had lost 
all movement in the limb.  He was unable to walk without the 
assistance of a cane due to the severity of hip and leg pain.  
In September 1993, he was given a leave of absence from VR 
due to medical problems that prevented him from participating 
in the program.  In November 1993, his counselor determined 
that rehabilitation was medically infeasible due to PTSD and 
numerous physical conditions that caused constant pain.

The VR counselor also stated that the veteran was able to 
function as a veterans' service officer mainly because the 
veterans' service organization had accommodated him on the 
job by allowing him to spend less time in the office when 
needed and by altering his duties, such as reducing the 
number of people he had to see when his physical or 
psychological condition made work difficult.  In addition, 
the people he worked with at the Vet Center were more aware 
of the problems of dealing with PTSD and tolerated his 
erratic office hours and emotional problems.  The counselor 
stated that these limitations would not be tolerated in 
competitive employment and that the veteran could not meet 
the physical requirements of most employers.

A July 1995 report from the veteran's private psychologist 
shows that the veteran had psychological damage as the result 
of a groin injury and personal abuse that occurred during 
boot camp.  The psychologist provided diagnoses of PTSD and a 
chronic pain disorder with psychological factors and a 
general medical condition.  His medical impairments included 
pain in the leg, hip, shoulder, neck, and scrotum, reportedly 
due to in-service injuries.  His psychological stressors 
included continuing pain, problems with primary 
relationships, and intrusive thoughts about his Vietnam 
experiences.  The psychologist provided a GAF score of 45.

The treatment records from the private psychologist show that 
the veteran received ongoing treatment from November 1993 to 
January 1995.  An April 1994 treatment note indicates that he 
was off work for 30 days.  He reported that his supervisor 
had told him that his work was good, but that his attitude 
was a problem due to his anger.  The supervisor suggested 
that he take 30 days off work, and that his condition would 
be re-evaluated after the 30 days.  A May 1994 treatment note 
indicates that he had returned to work two weeks previously, 
but only worked four hours because he could not handle the 
stress.  He and the counselor discussed his application for 
disability insurance from the state, and a temporary rating 
if his PTSD was preventing him from working.

In conjunction with a January 1995 VA psychiatric examination 
the veteran reported having a severe degree of intrusive 
thoughts and nightmares about his Vietnam experiences, 
flashbacks every day that had in the past caused him to dig 
foxholes in his yard, and hypervigilance in that he 
frequently carried guns.  He also reported that he slept on 
the floor next to the bedroom door with a gun, that he 
periodically experienced suicidal and homicidal ideation, and 
that he had a problem with anger that caused him to escape to 
the mountains, where he sometimes stayed for days without 
telling his family.  He stated that he felt estranged from 
others, that he avoided stimuli that reminded him of the war, 
and that he experienced emotional numbing.

The veteran reported being employed by the Federal government 
from 1976 to 1983, being unemployed from 1983 to 1985 due to 
psychiatric treatment, working three to four months in a 
factory, and then being employed by the veterans' service 
organization.  He stated that he continued to function in 
that capacity, although his occupational functioning had been 
severely affected by PTSD.  He also stated that he had a 
lifetime appointment to his position from which he could not 
be fired, and that he was paid even if he did not work.  He 
reported currently working 16 hours per week, but was paid as 
if he worked 40 hours.  He also reported being off work 
altogether from April 1994 to January 1995 due to his 
psychiatric symptoms.

On examination, he was neatly dressed, with good personal 
hygiene.  He appeared distressed when discussing his Vietnam 
experiences, and had to pause often during the interview.  
His mood was dysphoric and he had a full affect.  His speech 
was normoproductive and spontaneous and his thought processes 
were slightly circumstantial.  He reported having periodic 
suicidal and homicidal ideation, but had none at the time of 
the examination.  He also reported having auditory and visual 
hallucinations, with and apart from his flashbacks, but no 
delusional beliefs.  He was oriented in all spheres, and his 
memory, calculation skills, and fund of knowledge were 
normal.

The examiner provided a GAF score of 50.  The examiner also 
stated that the veteran had severe PTSD, and that his PTSD 
symptoms resulted in a profound impairment in social and 
industrial functioning.  The examiner provided the opinion 
that the only reason that the veteran was able to maintain 
his employment was because his job was so flexible that he 
was paid for working 40 hours even though he worked less.  
The examiner described the PTSD symptoms as extremely severe 
and stated that they resulted in a degree of disability that 
was greater than reflected in the 50 percent rating that the 
disorder was then assigned.

In a November 1995 rating decision the RO increased the 
disability rating for PTSD from 50 to 70 percent effective 
July 29, 1992.

Private and VA treatment records indicate that the veteran 
was again hospitalized for the treatment of PTSD in January 
1996.  The treating physician provided a GAF score of 45 on 
his admission in January 1996, and a GAF score of 50 on 
transfer to the VA hospital in March 1996.

In March 1996 the veteran reported that he had a stable 
employment history until "recently."  He had reduced his work 
to part-time due to stress.  He also reported that he had a 
supportive work setting.  He stated that it had become 
increasingly difficult for him to work over the previous six 
months, and that he had experienced increasing flashbacks, 
insomnia, hopelessness, irritability, anger, intrusive 
thoughts, depression, anhedonia, and panic attacks.  He also 
stated that he felt like he wanted to hurt someone when he 
became angry, and that he had mood swings with periods of 
increased physical energy in that he could work for 15 hours 
per day, alternating with periods of depression.

The May 1996 report from the veteran's employer shows that 
his work began December 1, 1985, and terminated March 31, 
1996.  The employer also stated, in response to a question 
pertaining to time lost from work during the last 12 months, 
that the veteran had lost approximately "five" as a result of 
part/full time work hours.  It is not clear if he meant five 
days, weeks, or months.  The number of hours worked per week 
is shown to be 40, although the employer stated that they 
allowed the veteran to take time off weekly when he 
experienced PTSD symptoms.  They also allowed him to leave 
work to seek counseling when needed, without prior approval, 
and that he had been off work for four to five months at a 
time over the past several years.  He had lasted worked 
January 24, 1996, because he could no longer deal with the 
situation.

In a May 1996 report the veteran's treating psychologist 
stated that since the veteran began treatment in 1988 the 
psychologist had removed him from work for extended periods 
of time on two occasions, and that he had been unable to work 
on a full-time basis since September 1994.

A document pertaining to state disability insurance shows 
that the veteran became too disabled to work on January 25, 
1996.

In an April 1996 rating decision the RO assigned a total 
temporary disability rating in accordance with 38 C.F.R. § 
4.29 effective March 4, 1996, to April 30, 1996.  
As previously stated, in the June 1996 rating decision the RO 
granted entitlement to a total disability rating based on 
individual unemployability effective April 1, 1996, based on 
an April 1996 hospital summary showing that the veteran was 
unable to maintain employment due to PTSD.

In his August 1996 substantive appeal the veteran stated that 
he was asked to resign from his position as a national 
service officer because he could no longer perform his duties 
due to his PTSD symptoms and because his employer could no 
longer allow his flexible work schedule.  He also stated that 
since 1985 his employer had allowed him to adjust his work 
schedule and helped him in every possible way to keep his 
PTSD under control, which he claimed to be a sheltered work 
environment.  He stated that he was not able to work in 
competitive employment, and that he was able to maintain his 
employment only because it was in a protected environment.  
He also stated that the only reason he had been able to 
maintain his employment was due to the safe environment at 
the Vet Center, and their understanding of his disability.

The veteran further stated that, from 1985 to 1996, he was 
offered a number of promotions, which he declined because he 
was unable to function in a work environment outside of the 
Vet Center.  He reported that if he had to work at another 
office, such work would result in him taking several weeks 
off in order to recover.  He also reported that, when he 
started work in 1985, he was working eight hours a day, five 
days a week, and that after working that number of hours for 
three months he had to take two to three weeks off to 
stabilize his symptoms.  He continued to take time off every 
few months, but that the amount of time needed for recovery 
increased over the years, and that from 1992 to 1996 he 
worked two months for two to three hours per day for three 
days a week and then took off for six to eight weeks.  He 
stated that he did not work longer than three months at any 
one time from 1985 to 1996.

He also stated that he was unable to complete VR training due 
to PTSD symptoms.  He contended that all of his employment 
since he ceased Federal service in 1983 was protected 
employment and could not constitute substantially gainful 
employment.  He also contended that he claimed entitlement to 
a total disability rating in September 1984, and that that 
issue remains unresolved.

In an October 1996 report, the veteran's treating 
psychologist stated that the veteran had been unable to work 
consistently for several years, that the psychologist had 
removed him from the work environment for extended periods of 
time, and that he had been involved in rehabilitation, all of 
which had been unsuccessful.  The psychologist further stated 
that the veteran could not compete in a competitive work 
environment and that he was not capable of gainful 
employment.

In April 1998, the RO asked the veteran to submit his 
specific contentions regarding his claim of clear and 
unmistakable error in 1984 and 1985 rating decisions.

In an April 1998 statement the veteran reported that he had 
been unable to maintain substantially gainful employment 
since 1983 because his employment as a national service 
officer was in a sheltered work environment.  He again stated 
that he was offered a number of promotions, which he declined 
because it would have required him to work outside the Vet 
Center.  He stated that while working as a service officer 
his duties were severely limited, as were the hours that he 
spent doing them.  He reported that he only worked about two 
hours a day.

The veteran also claimed that as a result of his September 
1984 statement in which he reported being unemployed, the RO 
should have found that he was suffering from a "severe" 
social and industrial impairment, that he had been unable to 
maintain competitive employment in the private sector since 
1983, and that the evidence at that time supported a total 
disability rating.  He stated that because all of his 
employment since 1983 was in a protected environment it was 
not substantially gainful employment.  He also stated that 
when working for the Federal government in 1983 his net 
income was $1960 per month, that his net income after he 
began working for the veterans' service organization was $760 
per month, and that he took the job so that he would be able 
to support his family and not because it was gainful 
employment.

He further claimed that the RO had failed in the duty to 
assist in 1984, which was clear error, and that he was 
entitled to an increased rating effective in August 1983.  As 
an alternative, he contended that the September 1984 
statement was sufficient to constitute a notice of 
disagreement with the disability rating assigned, and that 
the RO had failed to properly respond to that notice of 
disagreement.

In June 1998, the RO asked the veteran to submit additional 
evidence in support of his assertion that his employment by 
the veterans' service organization was marginal.  He was 
asked to provide evidence of the average number of hours 
worked per week for each year, the salary for each year, the 
duties he performed, the specific concessions made due to 
PTSD, and the amount of time that he was off work due to a 
service-connected disability.

In a November 1998 substantive appeal, the veteran again 
asserted that he had not performed substantially gainful 
employment since March 1984, when he was released from the 
hospital following his PTSD treatment.  He claimed that all 
of his employment since then was not substantially gainful 
because it was in a protected environment.  He also claimed 
that the September 1984, August 1985, and November 1985 
rating decisions were clearly and unmistakably erroneous 
because the RO had misapplied 38 C.F.R. §§ 4.1, 4.2, 4.7, and 
4.132, and because the RO had failed to assign the higher 
disability rating when the evidence clearly showed that the 
disability picture more nearly approximated the criteria for 
a 50 or 70 percent rating.  He stated that at the time of the 
prior decisions there was evidence of severe PTSD 
symptomatology, and that his PTSD symptoms prevented him from 
obtaining or maintaining substantially gainful employment.

He also stated that he was not hired by the veterans' service 
organization in 1985 due to special employment considerations 
or concessions required by his service-connected disability, 
but because he was an active member of the organization doing 
volunteer work at the Vet Center.  He claimed to have been 
hired under the Vietnam Veterans Readjustment Act of 1974, 
and that the special employment concessions were exercised by 
the Vet Center, not the veterans' service organization.  He 
stated that he was able to perform his duties only because of 
the awareness of his emotional problems by the Vet Center 
staff, and that he was not able to perform his duties in any 
other environment.

He further stated that he was the only national service 
officer stationed at a Vet Center, and that from 1985 to 1996 
he never complied with all of the duties required of a 
national service officer.  He reported that his employer 
supported the limitations imposed by his service-connected 
disability, and encouraged him to remain in treatment.  He 
also reported that he had no sick leave and that when he was 
required to be off work his salary was reduced, and that he 
was the lowest paid national service officer because he was 
not able to work full time.  In describing his duties he 
stated that he advised and assisted veterans and their 
beneficiaries in presenting claims for veterans' benefits, 
which required working in cooperation with VA and other 
stated and local agencies.

During a July 1999 hearing and in a July 1999 statement the 
veteran testified that the 1984 and 1985 rating decision were 
clearly erroneous because the RO had not provided an adequate 
psychiatric examination prior to denying a higher disability 
rating, the RO had not considered the evidence showing that 
he was unemployed in June 1985, and the RO had failed to 
consider the records of his treatment at the VA medical 
center (MC).  He asserted that VA treatment records in May 
and June 1985 show that he was unemployable.

He also testified that he did not appeal the 1984 rating 
decisions because he was pursuing his education and the 
medication he was taking kept him from functioning properly.  
He further testified that he was working eight hours a day 
when he started working for the veterans' service 
organization but that he reduced his hours and started taking 
work home between March and August 1986.  He stated that he 
was paid for working 60 to 80 hours, part of which he did at 
home.  He also stated that he and his wife were having 
problems in 1988 because he was working at the office and at 
home, and he threatened to quit, so that the organization 
increased his salary.

He stated that the service organization did not make any 
concessions and required him to work 40 hours in order to be 
paid for 40 hours, although he did not have to do the work in 
the office.  He testified that the concessions were made by 
the Vet Center.  His coworker testified that in June 1991 the 
veteran was only coming to the office for a couple of hours, 
but that he continued to work at other locations.  In 
conjunction with the July 1999 hearing the veteran submitted 
a work history report showing his earnings as follows: 1985, 
$4848; 1986, $15,180; 1987, $15,795; 1988, $16,020; 1989, 
$18,420; 1990, $22,450; 1991, $21,613; and 1992, $21, 093.



C.  Governing Laws, Regulations and Legal Analysis 

Disability ratings are based on the average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.

According to the rating criteria in effect prior to November 
7, 1996, 38 C.F.R. § 4.132, Diagnostic Code 9411, for PTSD 
provided a 100 percent rating if the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; total 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
and demonstrated inability to obtain or retain employment.  A 
70 percent rating applied if the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired, and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.

A 50 percent rating applied if the ability to establish and 
maintain effective or favorable relationships with people was 
considerably impaired, and the psychoneurotic symptoms were 
of such severity and persistence that there was considerable 
impairment in the ability to obtain or retain employment.  A 
30 percent evaluation applied if there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people; the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1984).



A decision of the RO becomes final and binding if an NOD with 
the decision is not filed within one year of the notice of 
the decision.  38 U.S.C. § 4005(c), 38 C.F.R. § 19.192.  If a 
decision of the RO is final, that decision can be revised 
only if it is found that the decision was based on CUE.  38 
U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. §§ 3.104(a), 3.105(a).  The effective 
date of an increase based on a finding that a prior decision 
contained CUE is the date from which benefits would have been 
payable if the corrected decision had been made on the date 
of the reversed decision.  38 C.F.R. § 3.400(k).

The determination of whether a decision was based on CUE 
requires a 
three-pronged analysis:  1) either the correct facts, as they 
were known at the time, were not before the adjudicator, 
rather than a mere disagreement on how the facts were 
interpreted, or that the pertinent statutory or regulatory 
provisions were incorrectly applied; 2) the error must be 
undebatable, and of the type that, had it not been made, 
would have manifestly changed the outcome of the case at the 
time it was made; 3) the determination of whether a decision 
contained CUE must be based on the record and law that 
existed at the time the decision was rendered.  Damrel v. 
Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 
Vet. App. 310 (1992).

In order to raise a valid claim of CUE, the veteran must 
specifically indicate what the error is and, unless clear on 
its face, he must also provide persuasive reasons why the 
decision would have been manifestly different but for the 
error.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993), en banc 
review denied Feb. 3, 1994 (per curium).  If the veteran 
fails to identify the specific error or does not show, 
assuming his allegations to be true, that the outcome of the 
case would have been manifestly different, the claim that a 
prior decision was based on CUE should be denied as a matter 
of law.  See Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  
See also Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir.), 
cert. denied, 528 U.S. 967 (1999).  If the veteran raises a 
valid claim of CUE, the question of whether a given decision 
was based on CUE is to be determined based on the facts of 
the case.  See Rivers v. Gober, 10 Vet. App. 469 (1997).

In the September 1984 rating decision in question the RO 
determined, based on the results of the April 1984 VA 
examination, that the evidence showed definite (as opposed 
to, say, considerable) impairment in the veteran's social and 
industrial functioning.  As a point of reference, VA's 
General Counsel since has indicated the term "definite" 
meant "distinct, unambiguous, and moderately large in 
degree."  It represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  See VAOPGCPREC 9-93 (Nov. 9, 1993).

The veteran was notified of that September 1984 decision and, 
although he submitted a statement to the RO in September 
1984, the Board finds that the statement did not constitute a 
NOD with the September 1984 decision.  That rating decision 
was rendered on September 20, 1984, and he was notified of 
the decision on September 26, 1984.  The letter from him, 
which he contends should be interpreted as an NOD in response 
to that September 1984 decision, is dated September 17, 1984.  
Although the date of receipt of the letter by VA is not shown 
on the document, it appears to have been written three days 
prior to completion of the September 1984 decision.

An NOD is defined as a written communication expressing 
dissatisfaction or disagreement with an adjudicative 
determination and a desire to contest the result.  While 
special wording is not required, the statement must be in 
terms that can be reasonably construed as disagreement with 
that determination and a desire for appellate review.  
Swanson v. West, 12 Vet. App. 442 (1999); 38 C.F.R. § 20.201.

In the September 1984 statement the veteran stated that he 
continued to suffer from the symptoms of PTSD, that he did 
not think the examination he had been provided adequately 
documented the severity of his symptoms, that he had been 
unable to seek employment since his discharge from the 
hospital, and that reducing his rating from 100 to 30 percent 
would cause his family hardship.  He also stated "I know you 
will do whatever is right."  Although one could infer from 
these statements that he was dissatisfied with the reduced 
rating, at no time did he request appellate review of the 
RO's determination.  The RO did, however, treat the statement 
as a request for an increased rating and developed additional 
evidence in support of his contention.

Because the veteran did not indicate in the September 1984 
statement that he was seeking appellate review of the RO's 
decision, the Board finds that the statement did not 
constitute NOD with that decision.  38 C.F.R. § 20.201.  The 
Board further finds, therefore, that the September 1984 
decision became final and binding on him based on the 
evidence then of record.  38 U.S.C. § 4005(c); 38 C.F.R. § 
19.192.

The Board has determined the veteran raised a valid claim of 
CUE in the 1984, 1985, and 1988 RO decisions by asserting 
that evidence supporting a 50 or 70 percent rating was of 
record when the RO denied a rating higher than 30 percent.  
Crippen v. Brown, 9 Vet. App. 412, 421 (1996).  So the Board 
must determine whether, based on the facts of this case, any 
of those decisions contained CUE.  Rivers, 10 Vet. App. at 
469.

In the September 1984 rating decision the RO determined the 
evidence did not support a disability rating in excess of 30 
percent following the veteran's hospital discharge.  The 
rating decision was issued due to the receipt of the 
veteran's VA treatment records, not as the result of any 
specific contentions made by him.  The evidence relied upon 
in making the determination included the treatment records 
covering the hospitalization from August 1983 to March 1984 
and the report of the April 1984 VA examination.  Although 
the treatment records document his participation in therapy, 
they do not describe the extent of his social and industrial 
functioning.

The VA examination report shows the veteran lived with his 
spouse and children, but that he had not associated with 
anyone outside his family since returning from Vietnam.  The 
report also shows that he had worked for the Federal 
government from 1976 to 1983, and that his job was being held 
for him, although he had not returned to the job.  The 
objective mental status evaluation revealed that he appeared 
to be under a great deal of stress at times and that he was 
easily irritated and angered; that he had flashbacks and 
nightmares about Vietnam; and that he tended to be socially 
isolated.  The examination report does not show that the 
examiner found the veteran's social and industrial 
functioning to be considerable or severe, or that he was 
unemployable.

In the later August and October 1985 decisions in question, 
the RO confirmed and continued the 30 percent rating for the 
PTSD.  The evidence shows the veteran was notified of those 
decisions shortly after they were rendered.  There is no 
indication that he attempted to appeal the decisions, nor 
does he so claim.  The Board finds, then, that those August 
1985 and October 1985 decisions are final and binding on him 
based on the evidence then of record.

The evidence considered in those decisions included VA 
treatment records for May through August 1984 and March 
through October 1985, records of treatment at the Vet Center 
for April 1984 through March 1985, and the report of the June 
1985 VA examination.  The 1984 and 1985 rating decisions were 
also issued in response to the RO's receipt of the VA 
treatment records, and not based on any specific contentions 
made by the veteran.  The VA treatment records show he 
continued to receive medication for his psychiatric symptoms, 
but do not document his day-to-day functioning.  The March 
1984 hospital discharge summary indicates that, on leaving 
the hospital, his level of functioning was fair.  The 
treatment records from the Vet Center indicate he had 
participated in group therapy since his hospital discharge in 
March 1984.  A March 1985 treatment summary shows that, 
during that time, he had made significant progress in dealing 
with his symptoms, with a decrease in nightmares and 
intrusive thoughts.  The therapist noted the veteran had been 
unemployed since the hospitalization, but did not provide the 
opinion that he was unemployable due to his service-connected 
disabilities.

The report of the June 1985 VA psychiatric examination 
indicates the veteran described having nightmares once every 
two weeks.  He also said his sleep was restless, that he had 
intrusive thoughts about Vietnam, that he had blow-ups 
everyday, and that he tended to isolate himself.  He also 
said he lived with his wife and two children, that he was 
steadily employed from 1976 to 1983, and that he had worked 
sporadically since then - most recently from February to May 
1985.  The examining psychiatrist did not provide an opinion 
concerning the veteran's social and industrial functioning.

The evidence considered in the September 1988 RO decision, in 
question, included the report of an August 1988 VA 
examination wherein the examiner summarized the veteran's 
PTSD symptoms.  The examiner also stated the veteran had been 
employed from 1976 to 1983, that he worked for short periods 
of time after 1983, and that he was currently working 40 
hours per week or more in a job in which he helped other 
veterans.  The examiner did not provide an assessment of the 
veteran's social and industrial functioning.

As alluded to, the RO interpreted the evidence considered in 
the September 1984, August 1985, October 1985, and September 
1988 rating decisions as being indicative of definite social 
and industrial impairment, thereby warranting a 30 percent 
rating under the evaluation standards in effect at that 
particular time.  And although the veteran argues that the 
evidence should be interpreted as showing considerable or 
severe impairment in his social and industrial functioning, a 
mere disagreement on how the RO interpreted (i.e., weighed) 
the evidence is not tantamount to finding CUE in those 
decisions.  Fugo v. Brown, 6 Vet. App. 40 (1993).  This is 
the veteran's personal opinion of what the evidence showed, 
and he certainly is entitled to his opinion.  But again, this 
does not necessarily infer those decisions committed CUE 
because there is room for different interpretations of the 
evidence.

In order to constitute CUE, it must be absolutely clear that 
a different result would have ensued but for the error.  The 
Court has held that allegations that previous adjudications 
have improperly weighed and evaluated the evidence can never 
rise to the stringent definition of CUE.  See Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); Damrel v. Brown, 6 Vet. App. 
242, 246 (1994).  None of the evidence is highly probative of 
the veteran's social and industrial functioning being 
considerably or severely impaired (as opposed to definitely 
impaired), or that he was unable to maintain substantially 
gainful employment due to his service-connected disabilities.  
In addition, in none of the decisions did the RO deny the 
existence of highly probative evidence; the RO determined 
that the evidence was not probative of a disability rating in 
excess of 30 percent.  Crippen, 9 Vet. App. at 421.  The 
Board has determined, therefore, that the September 1984, 
August 1985, October 1985, and September 1988 decisions were 
not CUE.

The veteran also contends that the 1984, 1985, and 1988 RO 
decisions were CUE because the examinations upon which the 
decisions were based were inadequate for rating purposes.  
But even if this is true, this amounts to no more than a 
failure in the duty to assist him in developing his claim.  
And this, too, cannot constitute CUE.  See Hayre v. West, 188 
F.3d 1327, 1333 (Fed. Cir. 1999) Elkins v. Brown, 8 Vet. App. 
391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).  The Board finds, therefore, that this argument also 
is without merit.

III.  Entitlement to an Effective Date Earlier than August 
24, 1993, for the TDIU

A.  VCAA

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.

In the case at hand, the RO granted a TDIU in a June 1996 
decision.  The veteran filed an NOD in response, requesting 
an earlier effective date.  The RO initially considered the 
claim several years prior to even the VCAA's existence.  But 
once enacted, the RO sent him letters pertaining to the VCAA 
in May 2003 and February 2004.  In Pelegrini II, the Court 
clarified that where, as here, the VCAA notice was not sent 
until after the initial adjudicatory decision at issue 
(because it occurred before passage of the VCAA), VA must 
ensure the veteran receives or since has received content-
complying VCAA notice such that he is not prejudiced.  Id. at 
120.  The Board again notes that the initial rating decision 
was promulgated before the implementation of the VCAA.  
Therefore, the rating decision could not have possibly 
satisfied its requirements.  However, the RO readjudicated 
the claim once the VCAA became law.  Consequently, since the 
veteran already has received the requisite VCAA notice, any 
defect with respect to the timing of it was mere harmless 
error.  See, too, Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005).

The Court has held that the VCAA applies to earlier effective 
date claims, and that it may require VA to notify the 
claimant that evidence of an earlier filed claim is necessary 
to substantiate the claim.  Huston v. Principi, 17 Vet. App. 
195, 202-03 (2003).  Following the Court's decision in that 
case, VA's General Counsel (GC) issued a precedential 
opinion, VAOPGCPREC 8-2003 (Dec. 22, 2003), concluding that:

Because section 5103(a) notice is 
required only upon receipt of a complete 
or substantially complete application, 
and, as in the situations described 
above, a new issue raised in an NOD is 
not generally considered an application 
for benefits, section 5103(a) notice is 
not required upon receipt of an NOD 
raising a new issue.

In the body of that opinion, GC presented, as an example, a 
fact pattern essentially the same as is now presently before 
the Board; that is, when an effective date issue is raised in 
a NOD, GC held that the notice requirements of 38 U.S.C.A. § 
5103(a) do not apply.

Applicable statutes, regulations, and precedent opinions of 
the GC, as chief legal officer of the Department, bind the 
Board.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5 (2004).

If VA fails to inform the veteran regarding what information 
and evidence is necessary to substantiate the claim, VA must 
demonstrate that there was clearly no prejudice to the 
appellant based on any failure to give such notice.  See 
Mayfield, No. 02-1077, slip op. at 26-28, (U.S. Vet. App. 
April 14, 2005).  The veteran has provided an abundance of 
evidence and argument discussing why he believes certain 
documents in his claims file were formal or informal claims 
for a TDIU, why certain medical documents demonstrated that 
he was unemployable due to his service-connected 
disabilities, and why certain VA examinations were either 
deficient or the examiners were not completely knowledgeable 
about PTSD.  Thus, he clearly was not prejudiced - even 
assuming his VCAA notice was inadequate.

Thus, there is no evidence or argument missing from the 
record that must be part of it for the veteran to prevail on 
this claim.  VAOPGCPREC 7-2004.  For these reasons, further 
VCAA notice is not required.

B.  Governing Laws, Regulations and Legal Analysis

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15.



If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

Marginal employment exists if, by reason of age and 
disability, the veteran works less than one-half the usual 
hours or receives less than one-half the prevailing community 
wage for the particular occupation.  To qualify as marginal 
employment, either criteria will suffice.  The factors to be 
considered in determining whether employment is marginal are 
as follows:  1) prior work history and earnings compared with 
the present, including a marked reduction in earnings; 2) the 
established wage for a particular type of job in the 
community; 3) the opportunity for employment in the 
community; 4) the type of disability in relation to the work 
for which the veteran is qualified by experience, education, 
and training.  See Beaty v. Brown, 6 Vet. App. 532, 538 
(1994); Veterans' Benefits Administration Manual M21-1, Part 
VI (Manual M21-1), 7.15 (Jan. 31, 1997).

If the veteran's income exceeds the poverty threshold, a 
finding of marginal employment is not precluded if the 
veteran did not actually earn the income.  For example, the 
veteran's employer reports that he had been given "make 
work," but that he did not actually earn the salary.  
Employment in a sheltered workshop is generally marginal 
employment.  Manual M21-1, 7.09.  The poverty threshold for 
1994 was $7547, and for 1995, it was $7763.  Manual M21-1, 
Addendum A.

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The effective date of an award of increased compensation 
shall be the earliest date at which it is ascertainable that 
an increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o).  The phrase "otherwise, 
date of receipt of claim" applies only if a factually 
ascertainable increase in disability occurred more than one 
year prior to filing the claim for an increased rating.  
Harper v. Brown, 10 Vet. App. 125 (1997).

The veteran currently has an effective date of August 24, 
1993, for his TDIU.  This is the earliest date when it was 
factually ascertainable that an increase in disability had 
occurred - that is, within the one year prior to his August 
1994 claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).

Following the September 1988 denial of a rating higher than 
30 percent for his PTSD, the veteran initially claimed 
entitlement to an increased rating for this condition on July 
29, 1992.  At that time, he did not allege that he was unable 
to maintain substantially gainful employment due to his 
service-connected disabilities.  An August 1992 VA treatment 
record shows that he reported being unable to work due to his 
PTSD symptoms, and his care providers at the local VAMC 
reinstituted their treatment of his PTSD symptoms.

None of the earlier VA treatment records provides any 
assessment of the veteran's social and industrial 
functioning.  A September 1992 private treatment summary 
indicates that his PTSD symptoms were severe, with difficulty 
managing his work demands.  In conjunction with the December 
1992 VA examination he reported being employed as a veterans' 
counselor, and as a result of the objective clinical findings 
noted on that evaluation the examiner provided a GAF score of 
55-60, which is indicative of moderate impairment of social 
and industrial functioning.  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  See also The American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders 32, (4th ed. 1994) (commonly referred to as DSM-
IV).  The examiner also stated, however, that the veteran was 
unable to withstand the stress associated with an eight-hour 
workday or day to day work activity, suggesting he was 
unemployable or, at the very least, incapable of anything 
other than marginal employment.

The report of the VA examination indicating the veteran was 
unemployable due to his service-connected disabilities - his 
PTSD, in particular, constitutes an informal claim for a 
TDIU.  Servello v. Derwinski, 3 Vet. App. 196, 200 (1992); 
38 C.F.R. §§ 3.155(c), 3.157.  In addition, in August 1993 he 
submitted a formal application for a TDIU.  In the January 
1994 statement, however, he withdrew the claim for a TDIU, 
and he was notified at that time that his claim had been 
withdrawn.  Because he withdrew those claims, they cannot be 
considered in determining the appropriate effective date for 
his subsequent TDIU grant.  See Hanson v. Brown, 9 Vet. App. 
29 (1996) (when a claim is withdrawn, it ceases to exist and 
is no longer a pending, viable claim); see also Hamilton v. 
Brown, 4 Vet. App. 528 (1993)(en banc), aff'd, 39 F.3d 1574 
(Fed. Cir. 1994) (if the veteran expressly indicates that 
adjudication of a particular issue should cease, neither the 
RO or the Board has authority to proceed on that issue, in 
the absence of a subsequent request for consideration of that 
issue).  The Board has determined, therefore, that 
entitlement to an effective date based on the December 1992 
informal claim or the August 1993 formal claim is precluded 
as a matter of law.  See McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) (the payment of monetary benefits must be authorized 
by law, which requires the filing of a claim).

In his January 1994 NOD the veteran made no reference to his 
service-connected disabilities having any impact on his 
employment.  The earliest statement or evidence that could be 
construed as an informal claim for a TDIU was received on 
August 24, 1994, at which time he stated in his substantive 
appeal that he had been unemployed since April 4, 1994, due 
to his PTSD.  In light of his previous withdrawal from 
consideration the issue of his purported entitlement to a 
TDIU, the Board finds that the August 24, 1994, substantive 
appeal constitutes the earliest claim based upon which an 
effective date for the TDIU can be established.

The veteran was awarded a 70 percent disability rating for 
his PTSD effective with his July 29, 1992, claim for an 
increased rating.  In addition to PTSD, as of July 1992, his 
service-connected disabilities included the residuals of a 
shell fragment wound (SFW) to his left arm, rated as 20 
percent disabling; the residuals of a SFW to his left leg, 
rated as 10 percent disabling; and a scar in his left 
parietal region, rated as noncompensable.  So as of July 
1992, he met the threshold minimum percentage requirements 
for consideration of a TDIU without resorting to extra-
schedular consideration.  The issue then becomes at what 
point in time did he become unable to maintain substantially 
gainful employment.  And bare in mind this date can be no 
earlier than one year prior to his actual claim on August 24, 
1994, so there is no basis for assigning an effective date 
earlier than August 24, 1993.

For these reasons, the preponderance of the evidence is 
against the claim, meaning the benefit-of-the-doubt rule does 
not apply.  38 C.F.R. § 4.3; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  Thus, the appeal is denied.




ORDER

The RO's April 1975 decision denying service connection for a 
depressive neurosis is not final and this claim remains open.

The claim of CUE in the RO's more recent September 1984, 
August 1985, October 1985, and September 1988 decisions, 
denying a rating higher than 30 percent for the PTSD, is 
denied.

The claim for an effective date earlier than August 24, 1993, 
for the TDIU is denied.


REMAND

In consideration of the above scenario finding that the April 
1975 RO decision denying service connection for a depressive 
neurosis is still open, the Board is unable to adjudicate 
this claim without violating the veteran's statutory and 
regulatory procedural due process rights by addressing a 
question not properly considered by the RO.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

So this claim is REMANDED to the Appeals Management Center 
(AMC) for the following development and consideration:

1.  Send the veteran a VCAA letter in 
accordance with 38 U.S.C.A. § 5102, 5103, 
5103A, and 5107 (West 2002), regarding 
his claim for service connection for a 
depressive neurosis.  Also inform him to 
submit any relevant evidence he may have 
in his possession concerning this claim.  
(Note:  this not meant to include any 
evidence already of record).



2.  Then readjudicate the claim for 
service connection for a depressive 
neurosis on a de novo basis.  If the 
benefit sought is not granted to the 
veteran's satisfaction, send him and his 
representative an SSOC concerning this 
claim and give them time to respond.

The purpose of this REMAND is to obtain further development 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



		
KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


